Case 5:21-cv-00388-JGB-KK Document 1 Filed 03/04/21 Page 1 of 10 Page ID #:1



 1   Alejandro E. Figueroa, Esq.
 2   California Bar No. 332132
     Sulaiman Law Group, Ltd.
 3   2500 S Highland Ave, Suite 200
 4   Lombard, IL 60148
     Telephone: (630) 575-8181 Ext. 120
 5   Fax: (630) 575-8188
 6   alejandrof@sulaimanlaw.com
     Counsel for Plaintiff
 7

 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11    DENNIS MATUTE,                        Case No. 5:21-cv-00388
12                   Plaintiff,             COMPLAINT FOR DAMAGES
13          v.                              1. VIOLATION OF THE FAIR DEBT
                                            COLLECTION PRACTICES ACT, 15
14                                          U.S.C. §1692 ET SEQ.
      ALLIANCE GROUP &
15    ASSOCIATES, LLC,                      2. VIOLATION OF THE ROSENTHAL
                                            FAIR DEBT COLLECTION
16                   Defendant,             PRACTICES ACT, CAL. CIV. CODE
                                            §1788 ET SEQ.
17
                                            DEMAND FOR JURY TRIAL
18

19
                                       COMPLAINT
20

21         NOW comes DENNIS MATUTE (“Plaintiff”) by and through the undersigned

22   attorney, complaining as to the conduct of ALLIANCE GROUP & ASSOCIATES,
23
     LLC. (“Defendant”), as follows:
24
                                  NATURE OF THE ACTION
25

26      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection

27   Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Rosenthal Fair Debt
28
                                              1
Case 5:21-cv-00388-JGB-KK Document 1 Filed 03/04/21 Page 2 of 10 Page ID #:2



 1   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for
 2
     Defendant’s unlawful conduct.
 3

 4                                JURISDICTION AND VENUE

 5      2. This action arises under and is brought pursuant to the FDCPA. Subject matter
 6
     jurisdiction is conferred upon this Court by 15 U.S.C §1692 and 28 U.S.C. §§1331
 7

 8   and 1337, as the action arises under the laws of the United States. Supplemental
 9   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
10
        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
11

12   conducts business in the Central District of California and a substantial portion the
13   events or omissions giving rise to the claims occurred within the Central District of
14
     California.
15

16                                          PARTIES
17      4. Plaintiff is a consumer over the age of 18 residing in Moreno Valley,
18
     California, which is located within the Central District of California.
19

20      5. Defendant is engaged in the business of offering financial services and
21
     collecting or attempting to collect, directly or indirectly, debts owed or due using the
22
     mail and telephone from consumers across the country, including consumers located
23

24   in the State of California. Defendant’s principal place of business is located at 600 E
25
     North St, Greenville, South Carolina 29601.
26

27

28
                                                 2
Case 5:21-cv-00388-JGB-KK Document 1 Filed 03/04/21 Page 3 of 10 Page ID #:3



 1      6. Defendant acted through its agents, employees, officers, members, directors,
 2
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
 3

 4   and insurers at all times relevant to the instant action.

 5                          FACTS SUPPORTING CAUSES OF ACTION
 6
        7. The instant action arises out of Defendant’s attempts to collect on a defaulted
 7

 8   personal loan obligation owed originally to Cash Central (“subject consumer debt”).
 9      8. The subject consumer debt was incurred for Plaintiff’s personal and
10
     household use.
11

12      9.   Defendant acquired the collection rights to the subject consumer debt after
13   Plaintiff defaulted to Cash Central.
14
        10. On or around February 2021, Plaintiff began receiving calls to his cellular
15

16   phone, (951) XXX-2933, from Defendant.
17      11. At all times relevant to the instant action, Plaintiff was the sole subscriber,
18
     owner, and operator of the cellular phone ending in -2933. Plaintiff is and always
19

20   has been financially responsible for the cellular phone and its services.
21
        12. Defendant has primarily used the phone number (951) 374-8679 when placing
22
     calls to Plaintiff’s cellular phone, but upon belief, Plaintiff has used other phone
23

24   numbers as well.
25
        13. Upon information and belief, the above referenced phone number is regularly
26
     utilized by Defendant during its debt collection activity.
27

28
                                                  3
Case 5:21-cv-00388-JGB-KK Document 1 Filed 03/04/21 Page 4 of 10 Page ID #:4



 1      14. Upon answering phone calls from Defendant, Plaintiff discovered that
 2
     Defendant was calling in attempt to collect on the subject consumer debt.
 3

 4      15. Defendant’s persistent contacts and harassing collection campaign prompted

 5   Plaintiff to answer its calls and demand that Defendant stop contacting his cellular
 6
     phone and communicate only through mail via his P.O. Box.
 7

 8      16. Defendant responded by hanging up on Plaintiff as he was supplying
 9   defendant with his P.O. Box information.
10
        17. Plaintiff called back just to get hung up on again by Defendant.
11

12      18. Plaintiff was eventually able to speak with a manager and was told that he
13   would be taken off the calling list and that he would get begin to receive letters in the
14
     mail.
15

16      19. Despite Plaintiff’s demands, Defendant continued to place phone calls to
17   Plaintiff’s cellular phone seeking collection of the subject consumer debt.
18
        20. In addition, Plaintiff has yet to receive any letters in the mail from Defendant
19

20   regarding the subject consumer debt.
21
        21. For example, Defendant placed a phone call to Plaintiff on February 18, 2021
22
     notwithstanding his demands.
23

24      22. Frustrated over Defendant’s conduct, Plaintiff spoke with the undersigned
25
     attorney regarding his rights, resulting in expenses and expended resources.
26
        23. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.
27

28
                                                 4
Case 5:21-cv-00388-JGB-KK Document 1 Filed 03/04/21 Page 5 of 10 Page ID #:5



 1      24. Plaintiff has suffered concrete harm as a result of Defendant’s actions,
 2
     including but not limited to, invasion of privacy, aggravation that accompanies
 3

 4   collection telephone calls, emotional distress, increased risk of personal injury

 5   resulting from the distraction caused by the never-ending calls, increased usage of
 6
     his telephone service, loss of cellular phone capacity, diminished cellular phone
 7

 8   functionality, decreased battery life on his cellular phone, and diminished space for
 9   data storage on his cellular phone.
10
         COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
11

12      25. Plaintiff repeats and realleges paragraphs 1 through 24 as though full set forth
13   herein.
14
        26. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
15

16      27. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
17   because it regularly use the mail and/or the telephone to collect, or attempt to collect,
18
     delinquent consumer accounts.
19

20      28. Defendant identifies itself as a debt collector, and is engaged in the business
21
     of collecting or attempting to collect, directly or indirectly, defaulted debts owed or
22
     due or asserted to be owed or due to others.
23

24      29. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as they
25
     arise out of transactions due or asserted to be owed or due to another for personal,
26
     family, or household purposes.
27

28         a. Violations of FDCPA §1692c(a)(1), §1692c(b) and §1692d
                                                 5
Case 5:21-cv-00388-JGB-KK Document 1 Filed 03/04/21 Page 6 of 10 Page ID #:6



 1      30. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from
 2
     engaging “in any conduct the natural consequence of which is to harass, oppress, or
 3

 4   abuse any person in connection with the collection of a debt.” §1692d(5) further

 5   prohibits, “causing a telephone to ring or engaging any person in telephone
 6
     conversation repeatedly or continuously with intent to annoy, abuse, or harass any
 7

 8   person at the called number.”
 9      31. Defendant violated §1692c(a)(1), d, and d(5) when itcalled Plaintiff after
10
     being notified to stop. Defendant called Plaintiff multiple times after he demanded
11

12   that it stop calling. This repeated behavior of systematically calling Plaintiff’s
13   cellular phones in spite of his demands was harassing and abusive. The frequency
14
     and volume of calls shows that Defendant willfully ignored Plaintiff’s pleas with the
15

16   goal of annoying and harassing him.
17      32. Defendant was notified by Plaintiff that its actions were not welcomed, yet it
18
     continued despite the prompts. As such, Defendant knew that its conduct was
19

20   inconvenient and harassing to Plaintiff.
21
            b. Violations of FDCPA § 1692e
22
        33. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
23

24   using “any false, deceptive, or misleading representation or means in connection
25
     with the collection of any debt.”
26
        34. In addition, this section enumerates specific violations, such as:
27

28
                                                6
Case 5:21-cv-00388-JGB-KK Document 1 Filed 03/04/21 Page 7 of 10 Page ID #:7



 1             “The use of any false representation or deceptive means to collect
 2             or attempt to collect any debt or to obtain information concerning
               a consumer.” 15 U.S.C. §1692e(10).
 3

 4      35. Defendant violated §1692e, e(10) when it used deceptive means to collect

 5   and/or attempt to collect the subject consumer debt. In spite of the fact that Plaintiff
 6
     demanded that it stop contacting him, Defendant continued to contact him with
 7

 8   unwanted collection calls. Instead of putting an end to this harassing behavior,
 9   Defendant systematically placed calls to Plaintiff’s cellular phone in a deceptive
10
     attempt to force him to answer its calls and ultimately make a payment. In addition,
11

12   Defendant made a false representation to Plaintiff that it would only communicate
13   with him via the mail. Plaintiff has never received any written correspondence from
14
     Defendant after being told that it was coming.
15

16          c. Violations of FDCPA § 1692f
17      36. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
18
     using “unfair or unconscionable means to collect or attempt to collect any debt.”
19

20      37. Defendant violated §1692f when it unfairly and unconscionably attempted to
21
     collect on the subject consumer debt by continuously calling Plaintiff multiple times
22
     after being notified to stop. Attempting to coerce Plaintiff into payment by placing
23

24   voluminous phone calls is unfair and unconscionable behavior. These means
25
     employed by Defendant only served to worry and confuse Plaintiff. Additionally the
26
     false statements that Defendant unconscionably used towards Plaintiff highlight the
27

28   intent to collect payment at nearly all cost.
                                                 7
Case 5:21-cv-00388-JGB-KK Document 1 Filed 03/04/21 Page 8 of 10 Page ID #:8



 1      38. As pled in paragraphs 22 through 24, Plaintiff has been harmed and suffered
 2
     damages as a result of Defendant’s illegal actions.
 3

 4      WHEREFORE, Plaintiff DENNIS MATUTE, respectfully request that this

 5   Honorable Court enter judgment in his favor as follows:
 6
        a. Declaring that the practices complained of herein are unlawful and violate the
 7         aforementioned bodies of law;
 8
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
 9         U.S.C. §1692k(a)(2)(A);
10
        c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
11         provided under 15 U.S.C. §1692k(a)(1);
12
        d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
13         U.S.C. §1692k(a)(3);
14
        e. Enjoining Defendant from further contacting Plaintiff seeking payment of the
15         subject consumer debt; and
16
        f. Awarding any other relief as this Honorable Court deems just and appropriate.
17

18           COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                                   PRACTICES ACT
19

20
        39. Plaintiff restates and realleges paragraphs 1 through 38 as though fully set

21   forth herein.
22
        40. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
23

24      41. The subject consumer debt is a “debt” and “consumer debt” as defined by Cal.

25   Civ. Code § 1788.2(d) and (f).
26
        42. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
27

28
                                                8
Case 5:21-cv-00388-JGB-KK Document 1 Filed 03/04/21 Page 9 of 10 Page ID #:9



 1           a. Violations of RFDCPA § 1788.10 – 1788.17
 2
        43. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
 3

 4   “Notwithstanding any other provision of this title, every debt collector collecting or

 5   attempting to collect a consumer debt shall comply with the provisions of Section
 6
     1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k
 7

 8   of, Title 15 of the United States Code.”
 9      44. As outlined above, through its continuous attempts to collect upon the subject
10
     consumer debt, Defendant violated Cal. Civ. Code § 1788.17 and 15 U.S.C. §§1692d,
11

12   e, and f. Defendant engaged in a harassing, deceptive and unconscionable campaign
13   to collect from Plaintiff through the implicit misrepresentations made on phone calls
14
     placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly
15

16   represented to Plaintiff that it had the lawful ability to use impermissible collection
17   means against him.
18
        45. Defendant willfully and knowingly violated the RFDCPA through its
19

20   egregious collection efforts.
21
        WHEREFORE, Plaintiff DENNIS MATUTE, respectfully request that this
22
     Honorable Court enter judgment in his favor as follows:
23

24      a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
25

26      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
27
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
28         § 1788.30(b);
                                                9
Case 5:21-cv-00388-JGB-KK Document 1 Filed 03/04/21 Page 10 of 10 Page ID #:10



  1

  2      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
            Civ. Code § 1788.30(c);
  3

  4      e. Enjoining Defendant from further contacting Plaintiff to seek payment of the
            subject consumer debt; and
  5

  6      f. Award any other relief as the Honorable Court deems just and proper.

  7
         Dated: March 4, 2021                        Respectfully submitted,
  8

  9                                                  /s/ Alejandro E. Figueroa
                                                     Alejandro E. Figueroa, Esq.
 10                                                  California Bar No. 332132
 11                                                  Sulaiman Law Group, Ltd.
                                                     2500 S Highland Ave, Suite 200
 12                                                  Lombard, IL 60148
 13                                                  Telephone: (630) 575-8181 Ext. 120
                                                     Fax: (630) 575-8188
 14                                                  alejandrof@sulaimanlaw.com
 15                                                  Counsel for Plaintiff
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                10
